McFARLAND, J., dissenting.
I dissent, and think that the judgment should be affirmed. There is nothing in the articles of incorporation or the by-laws that is unconstitutional, in conflict *79with general laws, or for any reason invalid; and, in my opinion, the charter and by-laws clearly provide that there shall be no ownership of shares of stock in gross—that is, an independent ownership attached to the person, and not by virtue of ownership of specific land. By-laws bind the company—the body corporate—as well as the stockholders; and the corporation cannot sever the shares of stock from the land described in them by the device of a sale for assessments any more effectively than it could do so in any other way. It could collect assessments by suit; but, if it undertakes to dispose of the shares assessed at forced sale, the purchaser takes them impressed with the character given them by the charter and by-laws; and if, with that character, they are not valuable to him, he has simply made a bad bargain with his eyes open.